Exhibit 10.3

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release, dated as of October 5, 2020 (the
“Agreement”), is made pursuant to that certain Amended and Restated Executive
Employment Agreement made as of July 2, 2020 ( the “Employment Agreement”)
entered into by and between Stephen T. Isaacs (“Employee”) on the one hand, and
Aduro Biotech, Inc. (the “Company”), on the other. This Agreement is entered
into in consideration for and as condition precedent to the Company providing
separation benefits to Employee pursuant to the Employment Agreement. It is
understood and agreed that the Company is not otherwise obligated to provide
such benefits under the terms of the Employment Agreement and that the Company
is doing so as a direct result of Employee’s willingness to agree to the terms
hereof. Collectively, Employee and the Company shall be referred to as the
“Parties.” This Agreement is contingent, and shall only be effective, upon the
occurrence of the Closing at the Effective Time, as such terms are defined in
that certain Agreement and Plan of Merger and Reorganization, dated as of
June 1, 2020, by and among the Company, Chinook Therapeutics U.S., Inc., and
Aspire Merger Sub, Inc., a wholly-owned subsidiary of the Company, as amended by
that certain Amendment No. 1 to Agreement and Plan of Merger and Reorganization,
dated as of August 17, 2020.

1. Employee’s employment with the Company ends effective October 5, 2020 (the
“Termination Date”). Employee’s termination constitutes a “Termination by the
Company without Just Cause” under paragraph 8.d. of the Employment Agreement. A
Change in Control of the Company occurred on October 5, 2020.

2. The purpose of this Agreement is to resolve any and all disputes relating to
Employee’s employment with the Company, and the termination thereof (the
“Disputes”). The Parties desire to resolve the above-referenced Disputes, and
all issues raised by the Disputes, without the further expenditure of time or
the expense of contested litigation. Additionally, the Parties desire to resolve
any known or unknown claims as more fully set forth below. For these reasons,
they have entered into this Agreement.

3. Employee acknowledges and agrees that Employee has received all wages due to
Employee through the Termination Date, including but not limited to all accrued
but unused vacation, bonuses, commissions, options, benefits, and monies owed by
the Company to Employee. Employee further agrees and acknowledges that Employee
has been fully paid and reimbursed for any and all business expenses which
Employee incurred during his/her employment with the Company.

4. The Company expressly denies any violation of any federal, state or local
statute, ordinance, rule, regulation, policy, order or other law. The Company
also expressly denies any liability to Employee. This Agreement is the
compromise of disputed claims and nothing contained herein is to be construed as
an admission of liability on the part of the Company hereby released, by whom
liability is expressly denied. Accordingly, while this Agreement resolves all
issues referenced herein, it does not constitute an adjudication or finding on
the merits of the allegations in the Disputes and it is not, and shall not be
construed as, an admission by the Company of any violation of federal, state or
local statute, ordinance, rule, regulation, policy, order or other law, or of
any liability alleged in the Disputes.

 

-1-



--------------------------------------------------------------------------------

5. In consideration of and in return for the promises and covenants undertaken
by the Company and Employee herein and the releases given by Employee herein,
Employee shall receive the benefits provided by paragraph 8.d. of the Employment
Agreement. Any tax liabilities resulting from or arising out of the benefits to
Employee referred to in this paragraph, shall be the sole and exclusive
responsibility of Employee. Employee agrees to indemnify and hold the Company
and the others released herein harmless from and for any tax liability
(including, but not limited to, assessments, interest, and penalties) imposed on
the Company by any taxing authority on account of the Company failing to
withhold for tax purposes any amount from the benefits made as consideration of
this Agreement.

6. Except for any rights created by this Agreement, in consideration of and in
return for the promises and covenants undertaken herein by the Company, and for
other good and valuable consideration, receipt of which is hereby acknowledged:

a. Employee does hereby acknowledge full and complete satisfaction of and does
hereby release, absolve and discharge the Company, Chinook Therapeutics, Inc.
and each of their respective parents, subsidiaries, divisions, related companies
and business concerns, past and present, as well as each of their respective
partners, trustees, directors, officers, agents, attorneys, servants and
employees, past and present, and each of them (hereinafter collectively referred
to as “Releasees”) from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, grievances, wages,
vacation payments, severance payments, obligations, commissions, overtime
payments, debts, profit sharing claims, expenses, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether
known or unknown to Employee which Employee now owns or holds or has at anytime
owned or held as against Releasees, or any of them, including specifically but
not exclusively and without limiting the generality of the foregoing, any and
all claims, demands, grievances, agreements, obligations and causes of action,
known or unknown, suspected or unsuspected by Employee: (1) arising out of or in
any way connected with the Disputes; or (2) arising out of Employee’s employment
with the Company; or (3) arising out of or in any way connected with any claim,
loss, damage or injury whatever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of the Releasees, or any of
them, committed or omitted on or before the time Employee signs this Agreement.
Additionally, Employee in any future claims may not use against Releasees as
evidence any acts or omissions by or on the part of the Releasees, or any of
them, committed or omitted on or before the time Employee signs this Agreement,
and no such future claims may be based on any such acts or omissions. Also
without limiting the generality of the foregoing, Employee specifically releases
the Releasees from any claim for attorneys’ fees. EMPLOYEE ALSO SPECIFICALLY
AGREES AND ACKNOWLEDGES EMPLOYEE IS WAIVING ANY RIGHT TO RECOVERY BASED ON STATE
OR FEDERAL AGE, SEX, PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS,
RELIGION, VETERAN STATUS, DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION OR
OTHER ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE EQUAL
PAY ACT, THE AMERICANS

 

-2-



--------------------------------------------------------------------------------

WITH DISABILITIES ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE
CALIFORNIA FAMILY RIGHTS ACT, CALIFORNIA LABOR CODE SECTION 970, THE FAMILY AND
MEDICAL LEAVE ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE WORKER
ADJUSTMENT AND RETRAINING ACT, THE FAIR LABOR STANDARDS ACT, AND ANY OTHER
SECTION OF THE CALIFORNIA LABOR OR GOVERNMENT CODE, ALL AS AMENDED, WHETHER SUCH
CLAIM BE BASED UPON AN ACTION FILED BY EMPLOYEE OR BY A GOVERNMENTAL AGENCY.
This Release does not release claims (i) that cannot be released as a matter of
law, including, but not limited to, Employee’s right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that any such filing or participation does not
give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company), (ii) that may arise after the Employee executes this
Agreement; (iii) to indemnification under any agreement between Employee and the
Company or under the Company’s certificate of incorporation, bylaws or other
organizational documents, each as amended; (iv) under the Company’s director and
officer liability insurance; (v) for vested benefits under the Company’s
employee benefit plans; or (vi) by Employee in his capacity as a stockholder of
the Company.

7. Employee agrees and understands as follows: It is the intention of Employee
in executing this instrument that it shall be effective as a bar to each and
every claim, demand, grievance and cause of action hereinabove specified. In
furtherance of this intention, Employee hereby expressly waives any and all
rights and benefits conferred upon Employee by the provisions of Section 1542 of
the California Civil Code and expressly consents that this Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected claims, demands
and causes of action, if any, as well as those relating to any other claims,
demands and causes of action hereinabove specified, Section 1542 provides:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

Having been so apprised, Employee nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code section 1542 and elects to assume
all risks for claims that now exist in Employee’s favor, known or unknown, that
are released under this Agreement.

8. Employee agrees: (1) the fact of and the terms and conditions of this
Agreement; and (2) any and all actions by Releasees taken in accordance
herewith, are confidential, and shall not be disclosed, discussed, publicized or
revealed by the parties or their attorneys to any other person or entity,
including but not limited to radio, television, press media, newspapers,
magazines, professional journals and professional reports, excepting only the
Parties’ accountants, lawyers, immediate family members (mother, father,
brother, sister, child, spouse), the persons necessary

 

-3-



--------------------------------------------------------------------------------

to carry out the terms of this Agreement or as required by law. Should Employee
be asked about the Disputes or this Agreement, Employee shall limit Employee’s
response, if any, by stating that the matters have been amicably resolved.

9. In the event a government agency files or pursues a charge or complaint
relating to Employee’s employment with the Company and/or the Disputes, Employee
agrees not to accept any monetary or other benefits arising out of the charge or
Complaint.

10. Employee agrees not to make any derogatory, disparaging or negative comments
about the Company, its products, officers, directors, or employees. Nothing in
this section shall be construed to prevent Employee from providing information
to any governmental agency to the extent required by law, or giving truthful
testimony in response to direct questions asked pursuant to a lawful subpoena or
other legal process. Further, nothing in this section is intended to prevent any
party from disclosing factual information regarding any claim for sexual
harassment, sex discrimination, or retaliation for reporting sexual harassment
or sex discrimination.

11. If any provision of this Agreement or application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provision or
application. To this end, the provisions of this Agreement are severable.

12. Employee agrees and understands that this Agreement may be treated as a
complete defense to any legal, equitable, or administrative action that may be
brought, instituted, or taken by Employee, or on Employee’s behalf, against the
Company or the Releasees, and shall forever be a complete bar to the
commencement or prosecution of any claim, demand, lawsuit, charge, or other
legal proceeding of any kind against the Company and the Releasees,

13. This Agreement and all covenants and releases set forth herein shall be
binding upon and shall inure to the benefit of the respective Parties hereto,
their legal successors, heirs, assigns, partners, representatives, parent
companies, subsidiary companies, agents, attorneys, officers, employees,
directors and shareholders.

14. The Parties hereto acknowledge each has read this Agreement, that each fully
understands its rights, privileges and duties under the Agreement, that each has
had an opportunity to consult and has consulted with an attorney of its choice
and that each enters this Agreement freely and voluntarily.

15. This Agreement may not be released, discharged, abandoned, changed or
modified in any manner, except by an instrument in writing signed by Employee
and an officer of the Company. The failure of any Party to enforce at any time
any of the provisions of this Agreement shall in no way be construed as a waiver
of any such provision, nor in any way to affect the validity of this Agreement
or any part thereof or the right of any Party thereafter to enforce each and
every such provision. No waiver of any breach of this Agreement shall be held to
be a waiver of any other or subsequent breach.

 

-4-



--------------------------------------------------------------------------------

16. This Agreement and the provisions contained herein shall not be construed or
interpreted for or against any party hereto because that party drafted or caused
that party’s legal representative to draft any of its provisions.

17. In the event of litigation arising out of or relating to this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs.

18. Employee acknowledges Employee may hereafter discover facts different from,
or in addition to, those Employee now knows or believes to be true with respect
to the claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, damages, judgments,
orders and liabilities herein released, and agrees the release herein shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional facts.

19. The undersigned each acknowledge and represent that no promise or
representation not contained in this Agreement has been made to them and
acknowledge and represent that this Agreement and the Employment Agreement
contains the entire understanding between the Parties and contains all terms and
conditions pertaining to the compromise and settlement of the subjects
referenced herein. For the avoidance of doubt, and notwithstanding anything to
the contrary set forth in this Agreement, nothing in this Agreement shall
release or modify the Employee’s rights under paragraphs 8.d., 8.e., 9, 10 or 11
of the Employment Agreement (or under the written agreements referenced in
paragraph 11.a. of the Employment Agreement). The undersigned further
acknowledge that the terms of this Agreement are contractual and not a mere
recital.

20. Employee expressly acknowledges, understands and agrees that this Agreement
includes a waiver and release of all claims which Employee has or may have under
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §621, et
seq. (“ADEA”). The terms and conditions of Paragraphs 20 through 22 apply to and
are part of the waiver and release of ADEA claims under this Agreement. Company
hereby advises Employee in writing to discuss this Agreement with an attorney
before signing it. Employee acknowledges the Company has provided Employee at
least forty-five days within which to review and consider this Agreement before
signing it. If Employee elects not to use all forty-five days, then Employee
knowingly and voluntarily waives any claim that Employee was not in fact given
that period of time or did not use the entire forty-five days to consult an
attorney and/or consider this Agreement.

21. Within three calendar days of signing and dating this Agreement, Employee
shall deliver the signed original of this Agreement to Violet Torneros
(VTorneros@aduro.com) Senior Director, Human Resources of the Company. However,
the Parties acknowledge and agree that Employee may revoke this Agreement for up
to seven calendar days following Employee’s execution of this Agreement and that
it shall not become effective or enforceable until the revocation period has
expired without revocation. The Parties further acknowledge and agree that such
revocation must be in writing addressed to and received by Violet Torneros
(VTorneros@aduro.com of the Company not later than midnight on the seventh day
following execution of this Agreement by Employee. If Employee revokes this
Agreement under this Paragraph, this Agreement shall not be effective or
enforceable and Employee will not receive the benefits described above,
including those described in Paragraph 5.

 

-5-



--------------------------------------------------------------------------------

22. If Employee does not revoke this Agreement in the timeframe specified in
Paragraph 21 above, the Agreement shall be effective at 12:00:01 a.m. on the
eighth day after it is signed by Employee (the “Effective Date”).

23. This Agreement is intended to be exempt from or comply with the requirements
of section 409A of the Internal Revenue Code of 1986 as amended (“Section 409A”)
and will be interpreted accordingly. While it is intended that all payments and
benefits provided under this Agreement to Employee or on behalf of Employee will
be exempt from or comply with Section 409A, the Company makes no representation
or covenant to ensure that such payments and benefits are exempt from or
compliant with Section 409A. The Company will have no liability to Employee or
any other party if a payment or benefit under this Agreement is challenged by
any taxing authority or is ultimately determined not to be exempt from or
compliant with Section 409A.

24. This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original and such counterparts shall
together constitute one and the same Agreement.

25. This Agreement shall be construed in accordance with, and be deemed governed
by the Employee Retirement Income Security Act of 1974, as amended, and, to the
extent applicable, the laws of the State of Delaware, without reference to the
conflict of law provisions thereof.

I have read the foregoing Separation Agreement and General Release of All
Claims, consisting of 6 pages, and I accept and agree to the provisions
contained therein and hereby execute it voluntarily and with full understanding
of its consequences.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

Dated:

 

October 4, 2020

  

        

 

/s/ Stephen T. Isaacs

      

Stephen T. Isaacs

      

Aduro Biotech, Inc.

Dated:

 

October 4, 2020

    

/s/ Blaine Templeman

      

Name: Blaine Templeman

      

Title: Chief Administrative Officer, Chief Legal Officer

 

-6-



--------------------------------------------------------------------------------

APPENDIX A

This separation pay program will occur on October 5, 2020. The decisional unit
for this separation pay program includes all officers in the facility at 740
Heinz Avenue, Berkeley, California. All officers in the decisional unit who are
being laid off on October 5, 2020 are eligible for the separation pay program.
The following is a listing of the departments, job titles, and ages of employees
in the decisional unit who were and were not selected for layoff and offered
separation pay in exchange for the release and ADEA waiver in the attached
agreement. Only those employees selected for layoff are eligible for the
separation pay in exchange for the release and ADEA waiver.

 

Job Title

   Age      Selected    Not
Selected  

Chairman, President & CEO

     71      1   

Chief Administrative Officer & Chief Legal Officer

     54      1   

SVP, General Counsel & Secretary

     45      1   

Chief Medical Officer

     44      1   

 

-7-